Chester, J.:
Section 2725 of the ■ Code of Civil Procedure contains ample power to the surrogate to require the executor to render an intermediate account. The widow, was given, a pecuniary provision under the will, and she wa§, therefore, .entitled under subdivision 3 of that section to petition the surrogate for an accounting and for a decree directing payment of any amount found due to her. Such was the form of her petition.
Much- of the appéllant’s argument is upon the contention that the petitioner is entitled to no relief beyond an accounting, in the absence of allegations in her petition and proof of the performance by her of the conditions „ contained in the testator’s will and that she had elected to accept the provisions of the will in lieu of dower. We cannot see the force of this contention, in view of the fact that the surrogate has not assumed in the decree appealed from to adjudicate upon the widow’s rights under the will or to decree any relief to her beyond the stating of the account and the determination of the amount of the assets belonging to the estate in the hands of the executor and charging him with the interest thereon. The conditions with respect to the maintenance of the persons mentioned in the will and the education of one of them were not conditions precedent to the payment of the bequest to her, but'the bequest was given to her subject to the performance of the conditions when she had received under the provisions of the will the moneys of the estate which would enable her to perform. There is ' also enough in the record to show that the widow has elected to accept the pecuniary provisions made for her by the will in lien of her dower and statutory rights. She alleges in her petition that she is a legatee under the will and that the executor has paid her certain moneys which she claims are much less in 'amount than the income from the estate to which she is entitled. His account.show's the payment of considerable sums of money to her. These payments could not properly have been made by him to her in the absence of such election. Still further the petition was made nearly seven years after the probate of the will, and under section 14 of title 3 of chapter 1 of part 2 of the Revised Statutes (1 R. S. 742, as amd. by Laws of 1890, chap. 61), which was amended by chapter ,1022 of the Laws of 1895, and revised in section 181 of the Real *861Property Law (Laws of 1896, chap. 547) she is deemed to have elected to take the pecuniary provision under the will, unless within one year after the death of her husband she enters upon- the lands assigned to her for her dower or commences ah action for her dower. It also appears that all the lands of the testator have been sold by the executor under the power of sale contained in the will, except such as have been sold: under the foreclosure of mortgages given by the testator in his lifetime.. The failure of the petitioner to allege ' and prove the performance of the conditions mentioned and her election to take the provisions of the will, in lieu of dower should not, therefore, under the circumstances shown, serve ,to defeat an accounting on her petition.
Upon the hearing before the surrogate a deed executed by the petitioner to one Millard Perkins conveyingher interest in the mill and residence property was excluded, and the appellant insists that this was error requiring a reversal, the claim being that this record was, in effect, an admission that she had a dower interest in the ■ property, a fact inconsistent with the petitioner’s right to maintain the proceeding. The deed was one bearing date the 14th day of October, 1903, over eight years after the expiration of the time fixed by the statute above mentioned within which she was to make her election, and was one given to Perkins, to whom Glen A. Tisdale, the son of the executor, had conveyed the property after the latter had purchased it in mortgage foreclosure proceedings under the second mortgage thereon nearly a year before the widow signed the deed. The deed of the widow at most was an admission which it clearly appears was contrary to the fact claimed to be admitted thereby, and dated as.it was long after the commencement of this proceeding was apparently given merely to confirm the title to the purchaser thereof. Under such circumstances its exclusion from evidence was not reversible error.
The appellant also complains that the surrogate erred in disallowing something over $3,000, expended by the executor for new machinery and for repairs* upon the mill. The executor’s excuse for this expenditure is that the mill was worn out and could not be operated at a profit without installing new machinery. Even though he may have acted in entire good faith in this expenditure the surrogate was clearly right in disallowing to him the moneys so *862expended. The executor was charged with no duty under the will with respect to the mill, nor was he authorized by the will to continue the business. He was simply given a naked power to sell the ■real estate as soon as he could get the fair market value thereof. He has been allowed for the repairs of a temporary nature. Those disallowed were for permanent improvements. The estate, however, has received no substantial benefit- from these improvements. The mill and residence property were regarded by the executor as worth from $14,000 to $15,000 before the making of these repairs. It was mortgaged by the testator in his lifetime, and after the repairs and permanent improvements were, made and the machinery added the property was sold under the foreclosure of the new second mortgage thereon, and vras purchased upon sUch sale for the son of the executor for $100, subject to the first mortgage of $4,245.81, leaving a deficiency upon such second mortgage of $2,353.53. The executor had no right under the law to expend the moneys of the estate in permanent improvements on the mill, and he was, therefore, properly charged with these expenditures.
The evidence is insufficient to show that the petitioner acquiesced in the unauthorized expenditure of the moneys of the estate for these permanent improvements. The only proof is that the appellant says he talked with her “ about the advisability-of making the repairs.” It does not appear what he said to her in that respect or what reply she. made. Such indefinite testimony alone cannot properly be held to conclude her from questioning the validity of the unlawful expenditures.
- It is also insisted on behalf of the appellant that he should be allowed for the balance due upon the mortgage given by the testator to the First National Bank of. Homér, which is the mortgage, above mentioned as,having been assigned to the son and under which the deficiency above mentioned arose. If there remains any balance due and unpaid upon the mortgage as the appellant claims, he is nevertheless not entitled to have the amount thereof allowed to him until he furnishes evidence that he has paid the same as an obligation of the estate, and I am unable to find any such evidence in. this record.'
In one respect we think the learned surrogate has fallen into error. He charged the executor with the sum' of $383.96, which ‘ *863was the difference between the amount of mill assets as inventoried by the temporary administrator, $5,606.72, and the amount included in the account and in the subsequent inventory filed by the executor as the interest of the testator in the copartnership of J. A. Tisdale & Co., $5,222.76. The last item was apparently taken from % the personal account of the testator on the books of his firm, as the credit items thereof amount to exactly that sum. But no mention seems to have been made of the credit items of the personal account amounting to $1,081.06, or to strike a. balance between the debtor items and the credit items of such account in order to arrive at the testator’s interest in the firm. But whatever there may be of these matters, the inventory filed by the executor was later in point of time to thé inventory filed by him as temporary administrator and the one last filed purported to be of the testator’s' entire personal estate, including the mill assets. The amount of that inventory is the amount he was properly chargeable with in the first instance, and until it has been'shown that the amount-thereof is incorrect he is not to be charged with a greater amount on that acc'ount. The burden of showing that was on the petitioner as contestant (Matter of Stevenson, 86 Hun, 325), and she has not made it clear that there were assets other than those accounted for that should have been included in the accounts.
In no other respect do we discover any error prejudicial to the appellant.
The decree should.be modified by deducting the sum of $383.96 from the amount charged to the executor therein, and as so modified affirmed, with costs to the appellant payable out of the estate.
All concurred.
Decree modified by deducting the sum of $383.96 from the amount charged to. the executor therein, and as so modified affirmed, with costs to the appellant payable out of the estate.
*865CASES REPORTED WITH BRIEF SYLLABI AND DECISIONS HANDED DOWN WITHOUT OPINION.